Title: C. W. F. Dumas to John Adams: A Translation, 6 March 1782
From: Dumas, Charles William Frederic
To: Adams, John



The Hague, 5 6 March 1782
Sir

The enclosed from France was just brought in to me for you. In my last letter, which you will have received this morning, I should have added on behalf of my wife, that among many other reasons to have the honor of meeting you, she would like to know if you are keeping your current servants, and if they are coming here next May or should she hire others for you here. In this last case, it will be necessary to hurry in order not to have the cast-offs by waiting so long. It will be better to settle this matter in person. I forgot this yesterday. Please excuse the oversight, as I remain with respect, sir, your very humble and very obedient servant

Dumas

